 


109 HRES 421 IH: Commending the Biotechnology Industry Organization, the world’s largest biotechnology organization, for a successful annual convention in Philadelphia, Pennsylvania.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 421 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Ms. Schwartz of Pennsylvania (for herself, Mr. Dent, Mr. Brady of Pennsylvania, Mr. Payne, Mr. Fitzpatrick of Pennsylvania, Mr. Sherwood, Mr. Castle, Mr. Holt, Mr. Fattah, Mr. Pascrell, Mr. Murtha, Mr. Larson of Connecticut, Mr. Doyle, Mr. Holden, Mr. Kanjorski, Mrs. McCarthy, Mr. Mollohan, Mr. Rothman, Mr. Menendez, Mr. Kind, Mrs. Tauscher, Mr. Crowley, Mrs. Davis of California, Mr. Gerlach, Mr. Pallone, Mr. Bishop of New York, Ms. Harman, Mr. Higgins, Mr. Kildee, Ms. Solis, Ms. Velázquez, Mrs. Napolitano, Ms. Roybal-Allard, Mr. Weldon of Pennsylvania, Ms. Berkley, Mr. Cardoza, Mr. Smith of Washington, Mr. Carnahan, Mr. Cleaver, Mr. Schiff, Ms. Hooley, Ms. DeGette, Mr. Moore of Kansas, Mr. Van Hollen, Mr. Ford, Mr. Davis of Tennessee, Mr. Scott of Virginia, Mr. Olver, Mr. Chandler, Mr. Al Green of Texas, Mr. LoBiondo, and Mr. Frelinghuysen) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Commending the Biotechnology Industry Organization, the world’s largest biotechnology organization, for a successful annual convention in Philadelphia, Pennsylvania. 
 
Whereas the Biotechnology Industry Organization (BIO), the world’s largest biotechnology organization, provides advocacy, business development, and communications services for more than 1,100 biotechnology companies, academic institutions, state biotechnology centers, and related organizations across the United States and 31 other nations; 
Whereas biotechnology research expands the boundaries of science to benefit mankind by providing for better healthcare, enhanced agriculture, and a cleaner and safer environment; 
Whereas the convergence of systems biology, genomics, infomatics, proteomics, nanotechnology, and personalized medicine bring us to the threshold of a new era; 
Whereas biotechnology therapeutics are used to treat many diseases, including anemia, cystic fibrosis, growth deficiency, rheumatoid arthritis, hemophilia, hepatitis, transplant rejection, leukemia, and other cancers; 
Whereas there are more than 300 biotech drug products and vaccines currently in clinical trials targeting more than 200 diseases, including various cancers, Alzheimer’s disease, heart disease, diabetes, multiple sclerosis, AIDS, and arthritis; 
Whereas biotechnology is responsible for hundreds of medical diagnostic tests that keep the blood supply safe from the AIDS virus and detect other conditions early enough to be successfully treated; 
Whereas environmental biotechnology products make it possible to clean up hazardous waste more efficiently by harnessing pollution-eating microbes without the use of caustic chemicals; 
Whereas industrial biotechnology applications have led to cleaner processes that produce less waste and use less energy and water in such industrial sectors as chemicals, pulp and paper, textiles, food, energy, and metals and minerals; 
Whereas industrial biotechnology also enables its users to harness enzymes to convert plant waste to fuel and to biodegradable plastics, reducing our dependence on foreign oil; 
Whereas agriculture biotechnology allows its users to produce more and more healthful foods, on a fixed amount of arable land, in a more efficient manner, and these breakthroughs reduce soil tillage, fossil fuel use, and runoff of agricultural pesticides into our lakes, streams, and oceans; 
Whereas BIO brought together more than 18,700 people from 56 countries and all 50 States at its annual international convention in Philadelphia, Pennsylvania, from June 19 through June 22, 2005; 
Whereas the Commonwealth of Pennsylvania, the State of Delaware, and the State of New Jersey co-hosted the convention, known as the BIO 2005 Annual International Convention; 
Whereas more than 300 volunteers from this tri-State region and hundreds of employees of the City of Philadelphia contributed to the Convention’s success; 
Whereas the immediate economic impact of the BIO 2005 Annual International Convention on the City of Philadelphia, including its hotels, restaurants, and taxi operators, is estimated at more than $35 million; 
Whereas the Convention put the local life-sciences community on the map globally; and 
Whereas the BIO 2005 Annual International Convention will allow for further collaboration, advancement, and development within the field of biotechnology: Now, therefore, be it 
 
That the House of Representatives commends the Biotechnology Industry Organization for a successful 2005 Annual International Convention at the Pennsylvania Convention Center in the City of Philadelphia. 
 
